Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 1 of 17 PageID: 8




                                Exhibit A
     Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 2 of 17 PageID: 9
    Attorney: PELLETTIERI, RABSTEIN & ALTMAN
    Office Address & Tel. No.: P.O. Box 5301, Princeton, NJ 08543-5053, (609) 520-0900 ■
    Attorneys for Plaintiffs

     Plaintiffs,                                                        SUPERIOR COURT OF NEW JERSEY
                                                                       LAW DIVISION: MIDDLESEX COUNTY
                                                                          DOCKET NO.: MID-L-7914-20
     JAMES HARVEY and KELLY HARVEY, his wife,
                                                                                       Civil Action
     vs.
                                                                                       SUMMONS
      Defendants,

      HOBART SERVICE

    From the State ofNew Jersey, to The Defendant Named Below:

                                                       HOBART SERVICE
                                                       4 Gloria Lane
                                                       Fairfield, New Jersey 07004

             The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
     The complaint attached to this summons states the basis for this lawsuit. Ifyou dispute this complaint, you
     or your attorney must file a written answer or motion and proof of service with the deputy clerk of the
     Superior Court in the county listed above within 35 days fi'om the date you received this summons, not
     counting the date you received it. (The address of each deputy clerk of the Superior Court is provided.) If
     the complaint is one in foreclosure, then you must file your written answer or motion and proof of sen’ice
     with the Clerk of the Superior Court, Hughes Justice Complex, P. O. Box 971, Trenton, NJ 08625. A filing
    fee* payable to the Clerk of the Superior Court and a completed Case Information Statement (available
    from the deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You
     must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear
     above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must
    file and serve a written answer or motion (with fee and completed Case Information Statement) ifyou want
     the court to hear your defense.

             If you do not file and serve a written answer or motion within 35 days, the court may enter a
    judgment against you for the reliefplaintiff demands, plus interest and costs of suit. Ifjudgment is entered
     against you, the Sheriffmay seize your money, wages or property to pay all or part of thejudgment.

            If you cannot afford an attorney, you may call the Legal Seiwices Office in the county where you
    live. A list of these offices is provided. If you do not have an attorney and are not eligible for free legal
    assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A list of
    these numbers is also provided.

                                                                       /s/Michelle Smith
                                                                       SUPERIOR COURT CLERK

    Dated:

    Name of Defendant to be served:           HOBART SERVICE
                                              4 Gloria Lane
                                              Fairfield, New Jersey 07004

*   $135.00 FOR CHANCERY DIVISION CASES OR
•   $135.00 FOR LA W DIVISION CASES
 Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 3 of 17 PageID: 10



ATLANTIC COUNTY                        CUMBERLAND COUNTY:                      MERCER COUNTY:                        SALEM COUNTY:
Deputy Cleric of tire Superior Court   Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court    Deputy Clerk of the Superior Court
Civil Division, Direct Filing          Civil Case Management Office            Local Filing Office, Courtliouse      92 Market St., P.O. Box 18
1201 BacharachBlvd, First FI,          Broad & Fayette Sts., P.O. Box 615      175 S. Broad St., P.O. Box 8068       Salem, NJ 08079
Atlantic City, NJ 08401                Bridgeton, NJ 08302                     Trenton, NJ 08650                     LAWYER REFERRAL
LAWYER REFERRAL                        LAWYER REFERRAL                         LAWYER REFERRAL                       (609)935-5629
(609)345-3444                          (609) 692-6207                          (609) 585-6200                        LEGAL SERVICES
LEGAL SERVICES                         LEGAL SERVICES                          LEGAL SERVICES                        (609)451-0003
(609) 348-4200                         (609)451-0003                           (609)695-6249

BERGEN COUNTY:                         ESSEX COUNTY:                           MIDDLESEX COUNTY:                     SOMERSET COUNTY:
Deputy Clerk of the Superior Court     Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court    Deputy Clerk of the Superior Court
Case Processing Section                237 Hall of Records                     Administration Building               Civil Division Office
Room 119                               465 Dr. Martin Luther King, Jr. Blvd.   Third Floor                           New Court House, 3rd FI.
Justice Center, 10 Main Street         Newark, NJ 07102                        1 Kennedy Square, P.O. Box 2633       P.O. Box 3000
Hackensack, NJ 07601-0769              LAWYER REFERRAL                         New Brunswick, NJ 08903-2633          Somerville, NJ 08876
LAWYER REFERRAL                        (973)622-6207                           LAWYER REFERRAL                       LAWYER REFERRAL
(201)488-0044                          LEGAL SERVICES                          (732) 828-0053                        (908)685-2323
LEGAL SERVICES                         (973) 624-4500                          LEGAL SERVICES                        LEGAL SERVICES
(201)487-2166                                                                  (732)249-7600                         (908)231-0840

BURLINGTON COUNTY:                     GLOUCESTER COUNTY:                      MONMOUTH COUNTY:                      SUSSEX COUNTY:
Deputy Clerk of the Superior Court     Deputy Clerk of tire Superior Court     Deputy Clerk of the Superior Court    Deputy Clerk of tire Superior Court
Central Processing Office              Civil Case Management Office            71 Monument Park                      Sussex County Judicial Center
Attn: Judicial Intake                  Attn: Intake                            P.O. Box 1262                         4347 High Street
First FI., Courts Facility             Court House                             Court House, West Wing                Newton, NJ 07860
49Rancocas Road                        1 North Broad Street, P.O. Box 129      Freehold, NJ 07728-1262               LAWYER REFERRAL
LAWYER REFERRAL                        LAWYER REFERRAL                         LAWYER REFERRAL                       (973)267-5882
(609)2614862                           (609)8484589                            (732)431-5544                         LEGAL SERVICES
LEGAL SERVICES                         LEGAL SERVICES                          LEGAL SERVICES                        (973)383-7400
(609)261-1088                          (609) 848-5360                          (732)866-0020

CAMDEN COUNTY:                         HUDSON COUNTY:                          MORRIS COUNTY:                        UNION COUNTY:
Deputy Cleric of tire Superior Court   Deputy Clerk of tire Superior Court     Deputy Clerk of the Superior Court    Deputy Clerk of tire Superior Court
Civil Processing Office                Superior Court, Civil Records Dept.     Civil Division                        Ia FI., Court House
lfl FI., Hall of Records               Brennan Court House - 1a Floor          Administration & Records Building     2 Broad Street
101 S. Fifth St.                       583 Newark Ave.                         P.O. Box 910                          Elizabeth, NJ 07207-6073
Camden, NJ 081034001                   Jersey City, NJ 07306                   Morristown, NJ 07963-0910             LAWYER REFERRAL
LAWYER REFERRAL                        LAWYER REFERRAL                         LAWYER REFERRAL                       (908)3534715
(609)9644520                           (201)798-2727                           (973)267-5882                         LEGAL SERVICES
LEGAL SERVICES                         LEGAL SERVICES                          LEGAL SERVICES                        (908)3544340
(609)964-2010                          (201)798-6363                           (973)285-6911

CAPE MAY COUNTY:                       HUNTERDON COUNTY:                       OCEAN COUNTY:                         WARREN COUNTY:
Deputy Clerk ofthe Superior Court      Deputy Clerk of die SuperiorCourt       Deputy Cleric of the Superior Court   Deputy Clerk of tire Superior Court
Central Processing Office              Civil Division                          Court House, Room 119                 Civil Division Office
9 N. Main St.                          65 Park Avenue                           118 Washington Street                Court House
Box DN-209                             Flemington, NJ 08822                    Toms River, NJ 08754                  413 Second Street
Cape May Court House, NJ 08210         LAWYER REFERRAL                         LAWYER REFERRAL                       Belvidere, NJ 07823-1500
LAWYER REFERRAL                        (908) 735-2611                          (732)240-3666                         LAWYER REFERRAL
(609)463-0313                          LEGAL SERVICES                          LEGAL SERVICES                        (973)267-5882
LEGAL SERVICES                         (908) 782-7979                          (732) 341-2727                        LEGAL SERVICES
(609)465-300!                                                                                                        (908)475-2010
                                                                               PASSAIC COUNTY
                                                                               Deputy Clerk of tire Superior Court
                                                                               Civil Division
                                                                               Court House
                                                                               77 Hamilton St.
                                                                               Paterson, NJ 07505
                                                                               LAWYER REFERRAL
                                                                               (973) 278-9223
                                                                               LEGAL SERVICES
                                                                               (973)345-7171
            MID L 007914-20 11/13/2020 4:25:57 AM Pg 1 of 1 Trans ID: LCV20202051021
  Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 4 of 17 PageID: 11
MIDDLESEX VICINAGE CIVIL DIVISION
P O BOX 2633
56 PATERSON STREET
NEW BRUNSWICK    NJ 08903-2633
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 645-4300
COURT HOURS 8:30 AM    4:30 PM

                              DATE:   NOVEMBER 12, 2020
                              RE:     HARVEY JAMES VS HOBART CORPORATION
                              DOCKET: MID L -007914 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:    HON BRUCE KAPLAN

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM        002
AT:   (732) 645-4300 EXT 88373.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: THOMAS R. SMITH
                                             PELLETTIERI RABSTEIN & ALTMAN
                                             989 LENOX DRIVE, STE 101
                                             PO BOX 5301
                                             PRINCETON        NJ 08543

ECOURTS
        IVIIU-L-UU/y 14-ZU    i i/1                  rivi rg i   om   i i rans   iu:   Lovzuzuzu^uuob
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 5 of 17 PageID: 12


   PELLETTIERi RABSTEiN & ALTMAN
   Thomas R. Smith, Esquire
   Attorney !D# 026391986
   989 Lenox Drive, Suite 101
   Lawrencevilie, New Jersey 08648
   (609) 620-0900
   Attorneys for Plaintiff____________

    JAMES HARVEY and KELLY HARVEY,                          SUPERIOR COURT OF NEW JERSEY
    his wife,                                               LAW DIVISION - MIDDLESEX COUNTY
                                                            DOCKET NO.: MID-L-
                                      Plaintiff(s)

                        vs.                                 Civil Action

    HOBART CORPORATION; HOBART
    SERVICE; BJ'S WHOLESALE CLUB
    (for discovery only); ITW FOOD •
    EQUIPMENT GROUP, LLC; ABC, INC.
    (1-10); XY2, INC. (1-10); JOHN DOE (1-
    10) and RICHARD ROE (1-10), said                                          COMPLAINT
    names ABC, Inc,, XYZ, Inc., John Doe                                         AND
    and Richard Roe being fictitious, jointly,                               JURY DEMAND
    individually and in the alternative,

                                      Defendants.



           Plaintiffs, JAMES HARVEY and KELLY HARVEY, residing in the Township of

    Rumson, County of Monmouth and State of New Jersey, by way of their complaint say:

                                                 FIRST COUNT

           1.     Defendant, HOBART CORPORATION, is a company and/or corporation

    licensed and/or organized to conduct business in the State of New Jersey, with a

   principal place of business located at 701 South Ridge Avenue, Troy, Ohio.

           2.     Defendant, HOBART SERVICE, is a company and/or corporation licensed

   and/or organized to conduct business in the State of New Jersey, with a principal place

   of business located at 4 Gloria Lane, Fairfield, New Jersey,
        IVHU-L-UU ! 3 IM--ZU   i 1/ iz/<iu£u   h.oh.vh   nvi ry /£ ui i i i idiis \u. LOVZUZUZU^tyUDD
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 6 of 17 PageID: 13



           3.      Defendant, BJ’S WHOLESALE CLUB, is a company and/or corporation

    licensed and/or organized to conduct business in the State of New Jersey, with a

    principal place of business located at 186 State Route 31, Flemington, New Jersey.

    This entity is and/or was Plaintiffs employer, and is being named for discovery

    purposes only.

           4       Defendant, ITW FOOD EQUIPMENT GROUP, LLC, is a company and/or

    corporation licensed and/or organized to conduct business in the State of New Jersey

    with a principal place of business located at 155 Harlem Avenue, Glenview, Illinois.

           5.      On or about November 14, 2018, the plaintiff, JAMES HARVEY, was a

    business invitee of defendants, BJ'S WHOLESALE CLUB and/or ABC, INC. (1-10), said

    name ABC, inc. being fictitious, and was working at the area in or around 186 N.J.

    Route 31, in the City of Flemington, New Jersey.

           6.      At ail times pertinent hereto the defendants, HOBART CORPORATION,

    HOBART SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10) and/or

    JOHN DOE (1-10), said names ABC, Inc. and John Doe being fictitious, owned, leased

    operated, managed, controlled, maintained and/or supervised the property, or were the

    manufacturer, vendor, installer and/or company responsible for the maintenance of the

    power band saw and/or meat cutting machine in question, and warranted to the plaintiff

   that said equipment was fit and safe to come upon and use.

           7.      At all times pertinent hereto, the defendants, HOBART CORPORATION,

    HOBART SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (3-10) and/or

   JOHN DOE (1-10), said names ABC, Inc, and John Doe being fictitious, was and is an

   organization and/or management company responsible for maintaining, controlling,




                                                           2
        iviiD-L-uu/yT4-2U ri/i^/k:u^u 4:^4:U4 kivi pg^orn I rans il>: L(JV2U202049066
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 7 of 17 PageID: 14



    supervising, inspecting, and/or repairing the power band saw and/or meat cutting

    machine in question, on or around the property located at 186 NJ. Route 31, in the City

    of Flemington, New Jersey.

            8,     At all times pertinent hereto, defendants, XYZ, INC, (1-10) and RICHARD

    ROE (1-10), said names XYZ, Inc, and Richard Roe being fictitious, was an agent

    servant and/or employee of the defendants, HOBART CORPORATION, HOBART

    SERVICE, BJ’S WHOLESALE CLUB, ITW FOOD EQUIPMENT GROUP, LLC, ABC,

    INC. (1-10), and/or JOHN DOE (1-10), said names, ABC, Inc. and John Doe being

    fictitious,

            9.     At all times pertinent hereto, the defendants, HOBART CORPORATION

    HOBART SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC., (1-10), and/or

    JOHN DOE (1-10). said names, ABC, Inc. and John Doe being fictitious, employed

    defendants, RICHARD ROE (1-10) and/or XYZ, INC. (1-10), said names Richard Roe

    and XYZ, Inc. being fictitious, and were vicariously liable for the actions of defendants

    RICHARD ROE (1-10) and/or XYZ, INC. (1-10), said names Richard Roe and XYZ, Inc.

    being fictitious.
            10.    On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

    lawfully upon the property at the above-described premises, when he was caused to be

    injured while utilizing the power band saw and/or meat cutting machine referenced

    above on said premises.

            11.    At all times hereinafter mentioned, and for some time prior thereto, it was

    and became the duty of the defendants to keep the aforesaid premises including, but

    not limited to the power band saw and/or meat cutting machine in question, in good




                                                3
        ivnu-L-uu/y 14-ZU i i/iz/zuzu 4:d4:u^ nvi t-'g 4 or ri irans id: Luvzuzuzu4yut)b
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 8 of 17 PageID: 15



    repair, properly maintained in a safe condition and to correct any dangerous conditions

    created by them or that existed which constituted a hazard to the lawful users thereof,

    and to warn the lawful users thereof of unsafe and dangerous conditions of which they

    knew or should have known existed; but, notwithstanding said duties, the defendants

    failed to keep the aforesaid equipment in good repair, properly maintained in a safe

    condition, and failed to correct dangerous conditions created by them which constituted

    a hazard to the lawful users thereof, and failed to warn the lawful users thereof of

    unsafe and dangerous conditions of which they knew or should have known existed,

    and defendants were otherwise negligent in creating a nuisance so as to cause plaintiff,

    JAMES HARVEY, to be injured thereon.

           12.    As a result of the negligence of the defendants as aforesaid, the plaintiff,

    JAMES HARVEY, sustained serious personal injuries; incurred and will continue to

    incur expenses for hospital and medical attention; has been and will continue to be

    deprived of lost wages, and other economic losses; was and will continue to be

    prevented from attending to his usual affairs and occupation; and has suffered, and will

    in the future to suffer pain, permanent disability and loss of quality of life.

           WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

    defendants, HOBART CORPORATION, HOBART SERVICE, ITW FOOD EQUIPMENT

    GROUP, LLC, ABC, INC. (MO), XYZ, INC. (MO), JOHN DOE (1-10) and/or RICHARD

    ROE (1-10), said names ABC, Inc., XYZ, lncM John Doe and Richard Roe being

    fictitious, jointly, individually and in the alternative, on the First Count for damages,

    interest and costs of suit.




                                                   4
        IVIIU-L-UU/yi4-2U ri/I^UZU 4:34:1)4 HM Mgbotn I rans IU: LCV20202049066
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 9 of 17 PageID: 16


                                          SECOND COUNT

            1.      The aiiegations of the First Count are incorporated herein by reference as if

    more fully set forth.

            2.      At all times pertinent hereto, the defendants, HOBART CORPORATION

    HOBART SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ,

    INC. (1-10) and/or JOHN DOE (1-10), said names ABC, Inc., XYZ, Inc. and John Doe being

   fictitious, were companies and/or individuals licensed and/or organized to do business in the

    State of New Jersey, or the successor in interest of such companies and/or individuals,

   engaged in the design, manufacture, fabrication, assembly, installation, sale, lease, repair

   and/or maintenance of the subject power band saw and/or meat cutting machine.

           3.       On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

   lawfully upon the property at the above-described premises, when he was caused to be

   injured while utilizing a power band saw and/or meat cutting machine on said premises,

   during which the aforementioned equipment, and/or the component parts thereof,

   malfunctioned or failed, causing plaintiff injuries, debilitation and necessitating medical

   interventions.

           4.       The aforesaid product, and/or component parts thereof, were not reasonably

   fit, suitable or safe for their intended purposes in that they: (a) deviated from the design

   specification, formulae, or performance standards of the manufacturer or from otherwise

   identical units manufactured to the same manufacturing specifications or formulae, or (b)

   failed to contain adequate warnings or instructions, or (c) were designed in a defective

   manner, and, therefore, were defective products within the meaning of N.J.S.A, 2A:58C-1, et

   see




                                                  5
         ivi   i u-u-uu / a i   h-zu   i 1/ \iu/lkj/hj   h.oh.uh   riv!   ry u ui i i   i iaiib iu. L^v^U/iuzU'H-yuoo
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 10 of 17 PageID: 17



                5.       As a result of the defective product, and defendants' negligence and

     carelessness, the plaintiff sustained serious personal injuries, incurred expenses for hospital

     and medical attention, and was prevented from attending to his usual affairs and occupation

     and has suffered and will in the future suffer pain and permanent disability.

                WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

     defendants, HOBART CORPORATION, HOBART SERVICE, ITW FOOD EQUIPMENT

     GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10), JOHN DOE (1-10) and/or RICHARD

     ROE (1-10), said names ABC, Inc., XYZ, Inc., John Doe and Richard Roe being

    fictitious, jointly, individually and in the alternative, on the Second Count for damages,

     interest and costs of suit.

                                                            THIRD COUNT

                1.       The allegations of the First and Second Counts are incorporated herein by

     reference as if more fully set forth.

                2.       At aif times pertinent hereto, the defendants, HOBART CORPORATION,

     HOBART SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ

     INC. (1-10) and/or JOHN DOE (1-10), said names ABC, Inc., XYZ, Inc. and John Doe being

     fictitious, were companies and/or individuals licensed and/or organized to do business in the

     State of New Jersey, or the successor in interest of such companies and/or individuals,

     engaged and/or responsible for the repair and/or maintenance of the subject power band

     saw and/or meat cutting machine.

                3.        On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

     lawfully upon the property at the above-described premises, when he was caused to be

     injured while utilizing a power band saw and/or meat cutting machine on said premises,




                                                                      6
        IVIIU-L-UU/y'l 4-2U unz/zuzu 4:34:U4 hvi Kg / or ri irans ID: L(JV^U2U2049066
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 11 of 17 PageID: 18



    during which the aforementioned equipment, and/or the component parts thereof,

    malfunctioned or failed, causing plaintiff injuries, debilitation and necessitating medical

    interventions.

            4,       The aforesaid defendants were therefore negligent in their duty and/or

    obligation to maintain and/or repair said equipment in a safe and proper manner for users

    thereof.

            5,       As a result of the aforesaid negligence and carelessness of defendants, the

    plaintiff sustained serious personal injuries, incurred expenses for hospital and medical

    attention, and was prevented from attending to his usual affairs and occupation, and has

    suffered and will in the future suffer pain and permanent disability.

            WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

    defendants, HOBART CORPORATION, HOBART SERVICE, ITW FOOD EQUIPMENT

    GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10), JOHN DOE (1-10) and/or RICHARD

    ROE (1-10), said names ABC, Inc., XYZ, Inc., John Doe and Richard Roe being

    fictitious, jointly, individually and in the alternative, on the Third Count for damages,

    interest and costs of suit.

                                           FOURTH COUNT

            1.       The allegations of the First Three Counts are incorporated herein by reference

    as if more fully set forth.

            2.       The conduct of Defendants,         HOBART CORPORATION,              HOBART

    SERVICE, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC, (1-10), XYZ, INC. (1-10)

    JOHN DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc.

    John Doe and Richard Roe being fictitious, was grossly and/or intentionally negligent.




                                                   7
        I Vi I u-l_~uu t V ! M--ZU   I 1/ i^/^u^u   h.oh.uh   rivi   ry o ui i i   i idiib   il-1.   L-OVZU/duzu^yuoo
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 12 of 17 PageID: 19



            3.        As a direct and proximate result of the intentional negligence and/or gross

    negligence of Defendants as aforesaid, plaintiff, JAMES HARVEY, was caused to sustain

    severe and permanent injuries; was disabled and continues to require medical attention;

    and has suffered, and will continue to suffer, great pain and torment, both mental and

    physical.

            4.         As a further result of the intentional and/or negligent and/or grossly negligent

    conduct of the defendants, and the resultant Injuries sustained by plaintiff, JAMES

    HARVEY, plaintiff has and will continue to be restricted in his daily activities, and has been

    forced to spend great and diverse sums of money for medical care and treatment,

            5.         As a direct and proximate result of the negligent and/or intentional actions of

    the defendants as aforesaid, plaintiff, JAMES HARVEY, suffered physical and emotional

    injuries of both a temporary and permanent nature, including considerable pain, anguish

    suffering and other special damages.

            WHEREFORE, plaintiff, JAMES HARVEY, demands judgment against defendants

    HOBART CORPORATION, HOBART SERVICE, iTW FOOD EQUIPMENT GROUP

    LLC, ABC, INC. (1-10), XYZ, INC. (1-10), JOHN DOE (MO) and/or RICHARD ROE (1-

    10), said names ABC, Inc., XYZ, Inc,, John Doe and Richard Roe being fictitious, for

    damages, including without limitation, punitive damages, interest and costs of suit, as well

    as any such other and further relief as the Court may deem equitable and just

                                                       FIFTH COUNT

            1.         The allegations of the First Four Counts are incorporated herein by

    reference as if more fully set forth,




                                                                 8
        ivi i i_/-i_-uu / z> m-tiu   ! u          rivi ry a ui 11 i idlfb iU.   v iu/u^u^yuoo
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 13 of 17 PageID: 20



            2.         At all times referenced herein, the plaintiff, KELLY HARVEY, was and still is

    the lawful spouse of the plaintiff, JAMES HARVEY.

            3.         As a result of the foregoing, the plaintiff, KELLY HARVEY, was, is and will

    be deprived of the services, earnings, comfort and society, and did and will suffer the loss

    of consortium of her said spouse for a long period of time.

            WHEREFORE, the plaintiff, KELLY HARVEY, demands judgment against the

    defendants, HOBART CORPORATION, HOBART SERVICE, ITW FOOD EQUIPMENT

    GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10), JOHN DOE (1-10) and/or RICHARD

    ROE (1-10), said names ABC, Inc., XYZ, Inc., John Doe and Richard Roe being

    fictitious, jointly, individually and in the alternative, on the Fifth Count for damages,

    interest and costs of suit.




                                              JURY DEMAND

            Plaintiffs hereby demand a trial by jury.

                                                   PELLETJt&RI^ABSTEIN & ALTMAN
                                                   Attorneys fopFiaintfff



                                                   THOMAS R. SMITH, ESQUIRE




                                                     9
       iVIIU-L.-UU/ a \H-/£U    i i/tz//uzu   kivi   rg luorii ! rans iu: LUV/du^L)ZU4yi)b5
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 14 of 17 PageID: 21




                                   DESIGNATION OF TRIAL COUNSEL


           Pursuant to the provisions of Rule 4:25-4, the Court is advised that Thomas R.
    Smith, Esquire is hereby designated as trial counsel.

                                               PELLETTIERi RABgTEIN & ALTMAN
                                               Attorneys for PlaHmf



                                               THOMAS R. SMITH, ESQUIRE


    Dated: November 12, 2020




                               CERTIFICATION OF ENTIRE CONTROVERSY

        ' It is hereby certified pursuant to R. 4:5-1, that other than a Worker's

    Compensation case that is or may be pending, there are no other actions pending or

    contemplated which arise from the same transactional facts as this matter.

                                               PELLETTIERI RABSTEIN & ALTMAN
                                               Attorneys for PlMm



                                               THOMAS R. SMITH, ESQUIRE


    Dated: November 12, 2020




                                                     10
        ivnu-L-uu/y 14-ZU   i i/iz/zuzu 4:j4:u4 nvi rg i i   ot   11 i rans   id:   Luvzuzuzu4yut>t)
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 15 of 17 PageID: 22




             DEMAND FOR ANSWERS TO FORM C & C(4) INTERROGATORIES

           Pursuant to R. 4:17-1, Plaintiffs hereby demand that each defendant herein

    supply answers to Form C and C(4) interrogatories within 80 days of service of the

    summons and Complaint herein.
                                                                              7
                                                 PELLETTIERTRABSTEIN & ALTMAN
                                                 Attorneys^for RMintiff



                                                 THOMAS R. SMITH, ESQUIRE


     lOated: November 12. 2020




                                NOTICE PURSUANT TO RULE 1:7-1

            Pursuant to Rule 1:7-1, the plaintiff may, at the time of trial, suggest to the trier of

    fact, with respect to any element of damages, that unliquidated damages be calculated on

    a time-unit basis.

                                                 PELLETTIERI R^BST^IN & ALTMAN
                                                 AttorneysJo^Rfaintiff \



                                                 THOMAS R. SMIThLESQtrrRE"


     Dated: November 12, 2020




                                                    11
           IVIIU'-l_-UU( o   ih-zu   I 1/1^/^.UZU H.OH.UM- nvi ry i Ul Z 1 lailb IU. LL>VZUZUZU4yUDD
Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 16 of 17 PageID: 23




                          Civil Case Information Statement
   Case Details: MIDDLESEX | Civil Part Docko.S L-007914.20


  Case Caption: HARVEY JAMES VS HOBART                     Case Type: PRODUCT LIABILITY
  CORPORATION                                              Document Type: Complaint with Jury Demand
  Case Initiation Date: 11/12/2020                         Jury Demand: YES - 6 JURORS
  Attorney Name: THOMAS R SMITH                            Is this a professional malpractice case? NO
  Firm Name: PELLETTIERI RABSTEIN & ALTMAN                 Related cases pending: NO
  Address: 989 LENOX DRIVE, STE 101 PO BOX 5301            If yes, list docket numbers:
  PRINCETON NJ 08543                                       Do you anticipate adding any parties (arising out of same
  Phone: 6095200900                                        transaction or occurrence)? NO
  Name of Party: PLAINTIFF : HARVEY, JAMES
                                                           Are sexual abuse claims alleged by: JAMES HARVEY? NO
  Name of Defendant’s Primary insurance Company
  (if known): Unknown
                                                           Aro soxual abuse claims alleged by: KELLY HARVEY? NO




   Do parties have a current, past, or recurrent relationship? NO

   If yes, is that relationship:

   Does the statute governing this case provide for payment of fees by the losing party? NO

   Use this space to alert the court to any speciai case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
            If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes, for what language:


   Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO
                                                                                *



   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Ru/e 1:38-7(b)

   11/12/2020                                                                               /s/ THOMAS R SMITH
   Dated                                                                                                 Signed
        ivi   i   < c/   i if iz.(4.u4.u “t.o-r.u-r i   ivi   \   y c. \j\ c.   MCtllO \\-J.   V


Case 2:20-cv-20194-KSH-CLW Document 1-1 Filed 12/23/20 Page 17 of 17 PageID: 24
